Maudline Ofeild Relict and Execx to the Estate of her late Husband Thomas Ofeild deeed plaint. conta the goods money or Estate of Michael-Vittroy deced in the hands of Eliakim Hutchinson Admr of the sd Estate, Defend* As also the goods or Estate of John Nurse of *1076Treece in an action of the case for witholding the Summe of One hundred twenty Four pounds currant money of New-England due to this plaint, by bill under their hands and Seales datd 16° May. 1679. with damages: . . . The Jury . . . found for the plaint, one hundred and twenty pounds in money and costs of Court allowd twenty four Shillings ten pence.
Execution issued 17° Novr 1679.